DETAILED ACTION
	Receipt of Applicant’s Amendment, filed June 23, 2022 is acknowledged.  
Claims 1-9, 11-20 were amended.
Claims 21-23 were newly added.
Claims 1-23 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 recite “wherein a first size of the first submetadata table is distinct from a second size of the second submetadata table”.  No support can be found in the specification for the table sizes being distinct.  The term “distinct” is not recited in the specification at all.  Paragraph [0065] recites that the metadata table may be variously sized, and that when a metadata table is above a specific threshold, that table may be resized or split.  This provides support for the tables having different, i.e. variable sizes, but explicitly recites where the table sizes are related to each other, being that the size of the split/resized table is based upon the size of the previous table.  The scope of the term “distinct” is different from the scope of the term “variable” or even “different”.  Two different tables may be the same size and yet still be considered distinct, as is the case with the tables taught by Rozental.  It is suggested that the claims be amended to recite that the first size is different from the second size.  For examination purposes this claim limitation has been construed, in light of Paragraph [0065] to mean -- wherein a first size of the first submetadata table is different from a second size of the second submetadata table.-- 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 15-17, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohamed [2009/0089334].

With regard to claim 1 Mohamed teaches A method of database management, the method comprising: 
identifying an attribute as a pointer (Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”) of a metadata table (Mohamed, ¶23 “indexes”), wherein the attribute is associated with increased input/output overhead (Mohamed, ¶45 “the usage pattern may reveal that a significant improvement in insertion performance can result in increased on-line customer satisfaction as a result of speed up in browsing inventory”; ¶29 “a database … can get queries that consistently target a few columns from a table, thus indexes containing such columns would be frequently accessed.  Generally, a state/condition of one or more partitions and heuristics related to a database can be exploited to determine where in a computer system associated with the database to create one or more partitions for improved performance”) resulting from accessing the metadata table as indexes containing columns that are frequently accessed (Id); and 
extracting, from the metadata table (Mohamed, ¶24 “Partitioning component 145 can create partitions of such tables and their associated indexes”; ¶28 “indexes 2151-215M associated with table 210 are also partitioned”; Figure 2, see indexes 2152151-215M) a first submetadata table (Mohamed, ¶28 “Indexes partitions 2251-225M are in correspondence with the master partition 220”; Figure 2, see indexes 2251-225M)  and a second submetadata table (Mohamed, ¶28 “indexes 2351;J-235M;J”; Figure 2 see indexes 2351;1-235M;2) wherein a first size of the first submetadata table is distinct from a second size of the second submetadata table (Mohamed, ¶1 “dynamic partitioning”; ¶6 “the size of the partitions is maintained below specific thresholds that can be determined based on system/application requirements, query workload, and/or other historical data intelligence (e.g., data) in connection with the database”; ¶40 “threshold sizes of stating partitions… can be customized for each database according to query workload statistics, and other forms of database intelligence”; ¶45 “Such intelligence originates in statistics reflecting the usage of a database; e.g., query workload; insert/update timing, search and delete timing, size of lazy partitions and indexes; rate of access to indexes depending on record type, originating table, and so on”).  


With regard to claims 21-23, 9, and 16 Mohamed further teaches identifying a hot key as an identifier for the frequently accessed data (Mohamed, ¶29 “rate of access of a set of indexes (e.g., high (frequently accessed) or low (rarely accessed)) associated with a table or index partition can determine the location in a file system of said partition”) in the metadata table as the set of indexes (Id), the metadata table associated with the hot key as the index that has high rates of access (Id) reaching a threshold size (¶26 “where outstanding partitions are those partitions that have reached the threshold size”; ¶28 “partitions … have reached a threshold size”); and 
isolating as only data of a specific type for the specific partition (Mohamed, ¶35 “Such partition size can be correlated with the type and content of new indexes associated with records to be inserted”) the hot key as an identifier for the frequently accessed data (Mohamed, ¶29 “rate of access of a set of indexes (e.g., high (frequently accessed) or low (rarely accessed)) associated with a table or index partition can determine the location in a file system of said partition”) associated with the attribute as a pointer (Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”) to one of the submetadata tables(Mohamed, ¶28 “Indexes partitions 2251-225M are in correspondence with the master partition 220”; Figure 2, see indexes 2251-225M; ¶28 “partitions 230… have each reached a threshold size… and are in condition to be merged with (or appended to) master partition 220 in an update event” wherein the index partitions 235 correspond to master partition 220), wherein the one of the submetadata tables contains the hot key (Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”).  

With regard to claims 3, 10, and 17 Mohamed further teaches receiving a key update (Rozental, ¶32 “The one or more update requests may include one or more read-modify-write request”; ¶41 “The table update request 106 may identify a table to be updated, an operation to be performed on the table, and/or a portion of the table to be updated”) corresponding to the hot key (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152); and 
performing a read-modify-write operation (Rozental, ¶32 “The one or more update requests may include one or more read-modify-write request”) on the one of the submetadata tables as a page in the table (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152).  

With regard to claims 21-23 Mohamed further teaches wherein the first size and the second size are variable (Mohamed, ¶1 “dynamic partitioning”; ¶25 “determines the size of a generated partition”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of Chen [2015/0293958].

With regard to claims 4, 11, and 18 Mohamed further teaches isolating as only data of a specific type for the specific partition (Mohamed, ¶35 “Such partition size can be correlated with the type and content of new indexes associated with records to be inserted”) data as the subset of  original record (Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”) associated with the attribute as the pointer (Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”) to one of the submetadata tables (Mohamed, ¶28 “Indexes partitions 2251-225M are in correspondence with the master partition 220”; Figure 2, see indexes 2251-225M; ¶28 “partitions 230… have each reached a threshold size… and are in condition to be merged with (or appended to) master partition 220 in an update event” wherein the index partitions 235 correspond to master partition 220), -2- 117654165.4Appin No. 16/878,551 Amdt date June 23, 2022 Reply to Office action of May 2, 2022 
wherein identifying the attribute as a pointer (Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”) comprises identifying … of the metadata table (Mohamed, ¶23 “indexes”), 
wherein… is based on the attribute as a pointer (Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”) …, and 
wherein the one of the submetadata tables contains keys as the identifiers of the index records(Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”) corresponding to the …. 
Mohamed does not explicitly teach identifying key prefix corresponding to a key-value pair of the metadata table, wherein the key prefix is based on the attribute of the key-value pair, and … corresponding to the key prefix.  Chen teaches identifying key prefix (Chen, ¶12 “a prefix of a key”) corresponding to a key-value pair (Chen, ¶12 “keys of the key-value pairs of a fist user can have a first prefix”) of the metadata table as the tree structure (Chen, ¶11 “scalable data structures can include a combination of a tree data structure, e.g., a B-tree”), wherein the key prefix (Chen, ¶12 “a prefix of a key”) is based on the attribute (Chen, ¶12 “the keys of key-value pairs of a fist user can have a first prefix”; wherein the user may be the storage device, Chen ¶18 “The storage system 125 can store data associated with a client 105.  A client 105 can be a user”) of the key-value pair as the key-value pairs (Id), and … corresponding to the key prefix as the key prefix (Chen, ¶12 “a prefix of a key”).  It should be noted that Mohamed explicitly details that the index storage is typically accomplished using B-trees.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the index storage taught by Mohamed using the B-tree data structure taught by Chen as it yields the predictable results of providing scalability to the data structure while minimizing read/write latency (Chen, ¶16).  The proposed combination would yield the predictable results of providing a data structure capable of serving as an index.

With regard to claims 6, 13, and 20, Mohamed further teaches isolating as only data of a specific type for the specific partition (Mohamed, ¶35 “Such partition size can be correlated with the type and content of new indexes associated with records to be inserted”) data as the subset of  original record (Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”)  associated with the attribute as the pointer (Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”) to one of the submetadata tables (Mohamed, ¶28 “Indexes partitions 2251-225M are in correspondence with the master partition 220”; Figure 2, see indexes 2251-225M; ¶28 “partitions 230… have each reached a threshold size… and are in condition to be merged with (or appended to) master partition 220 in an update event” wherein the index partitions 235 correspond to master partition 220), 
wherein identifying the attribute as a pointer (Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”) comprises monitoring a ratio of … latency (Mohamed, ¶30 “analysis of query and IUD workload… information that characteristic history data/records and/or behavior of a database”) to metadata table size for the metadata table (Mohamed, ¶30 “a partition size employed as a threshold for creation of new staging partitions constitutes partitioning intelligence”), and 
further comprises detecting the ratio for the metadata table as being beyond a threshold ratio (Mohamed, ¶32 “Based on AI techniques, heuristics component 310 can determine optimal partition size that reflects such trade off”).  
Mohamed does not explicitly teach that the latency is a write latency.  Chen teaches write latency (Chen, ¶27 “as the number of key-value pairs stored in the tree data structure increases, the latency involved in inserting or deleting a key increases significantly.  Accordingly, the tree data structure 200 may not be scaled without adversely affecting the performance of the application”).
  It should be noted that Mohamed explicitly details that the index storage is typically accomplished using B-trees.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the index storage taught by Mohamed using the B-tree data structure taught by Chen as it yields the predictable results of providing scalability to the data structure while minimizing read/write latency (Chen, ¶16).  The proposed combination would yield the predictable results of providing a data structure capable of serving as an index.  Within the proposed combination of Mohamed and Chen, heuristic component taught by Mohamed would need to factor in the latency involved when inserting keys in a large tree data structure (Chen, ¶27) in order to properly evaluate the optimal partition size of said tree data structures.

With regard to claims 7 and 14, the proposed combination further teaches wherein an overall write latency associated with the submetadata tables is less than an overall write latency associated the metadata table as indexes 235 are smaller partitions than index 215 (Mohamed, Figure 2) and thus would experience less insertion latency (Chen, ¶27 “as the number of key-value pairs stored in the tree data structure increases, the latency involved in inserting or deleting a key increases significantly.  Accordingly, the tree data structure 200 may not be scaled without adversely affecting the performance of the application”).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of Chen and Rozental [2015/0177988].

With regard to claims 5, 12, and 19 the proposed combination further teaches receiving a key update (Mohamed, ¶26 “updated indexes”) corresponding to one of the keys as the identifiers of the index records(Mohamed, ¶23 “Indexes contain a subset of an original record, and a pointer to a corresponding record in a table”) corresponding to the key prefix (Chen, ¶12 “a prefix of the key”), the metadata table associated with the one of the keys as the index that has high rates of access (Id) reaching a  threshold size (¶26 “where outstanding partitions are those partitions that have reached the threshold size”; ¶28 “partitions … have reached a threshold size”) and associated with the key prefix (Chen, ¶12 “a prefix of the key”); and …
Mohamed does not explicitly teach performing a read-modify-write operation on the one or the submetadata tables.  Mohamed does teach the ability to perform update operations on the indexes (Mohamed, ¶26).
performing a read-modify-write operation (Rozental, ¶32 “The one or more update requests may include one or more read-modify-write request”) on the one of the submetadata tables as a page in the table (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the update operation taught by Mohamed to include read-modify-write requests as taught by Rozental.  Rozental teaches that table update request may include read-modify -write requests.  The proposed combination would yield the predictable results of enabling the system to perform read-modify-write type update operations on the tables.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156